NUMBER 13-15-00183-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

STEPHEN CLARK,                                                           Appellant,

                                        v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Chief Justice Valdez

      Appellant, Stephen Clark, pleaded guilty to three counts of sexual assault of a

child, a second-degree felony. See TEX. PENAL CODE ANN. § 22.011 (West, Westlaw

through 2015 R.S.). The trial court deferred adjudication and placed Clark on community

supervision for ten years. Subsequently, the State filed a motion to revoke Clark’s

community supervision based on several allegations that Clark had violated various

conditions of his community supervision. Clark pleaded “true” to the State’s allegation
that he had violated the conditions of community supervision by testing positive for

amphetamines. A hearing was held, and the trial court found that all of the State’s

allegations were true. The trial court revoked Clark’s community supervision, adjudicated

his guilt, and sentenced him to twenty years’ incarceration on each count to run

concurrently. This appeal followed. Clark’s court-appointed counsel has filed an Anders

brief. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Clark’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Clark’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Clark’s counsel has also informed this Court that Clark has

been (1) notified that counsel has filed an Anders brief and a motion to withdraw; (2)

provided with copies of both pleadings; (3) informed of his rights to file a pro se response,

review the record preparatory to filing that response, and seek discretionary review if we

concluded that the appeal is frivolous; and (4) provided with a form motion for pro se

                                             2
access to the appellate record with instructions to file the motion within ten days. See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time

has passed, and Clark has not filed a pro se response.1

                                      II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal.2 See id. at 827–28 (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised in

the briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. Accordingly, we affirm the judgment of the trial court.

                                     III.     MOTION TO WITHDRAW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). In accordance with Anders, Clark’s attorney has asked this Court for

permission to withdraw as counsel.               See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.


        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
         2 We note that a transcript of the trial court’s hearing on Clark’s motion for reconsideration and new

trial was not a part of the record when Clark’s trial counsel reviewed the record and drafted the Anders brief
and motion to withdraw. And, based upon our independent review of the entire record, including the
transcript, we have found nothing concerning the trial court’s denial of Clark’s motion for reconsideration
and new trial that would arguably support an appeal.


                                                      3
App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to Clark and to advise him of his

right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).


                                                                    /s/ Rogelio Valdez
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
19th day of May, 2016.




        3  No substitute counsel will be appointed. Should Clark wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.


                                                       4